  Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 1 of 23 PageID #: 1




AB:DR

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 --------------------------------X

 UNITED STATES OF AMERICA                           AFFIDAVIT IN SUPPORT OF
                                                    REMOVAL TO THE
        - against -                                 MIDDLE DISTRICT OF
                                                    PENNSYLVANIA
 CARON PITTER,
 ROHAN LYTTLE.                                      (Fed R. Crim. P. 5)

                              Defendants.           Case No. 21-MJ-117

 --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              NATHAN BEREZANSKY, being duly sworn, deposes and states that he is a

Postal Inspector with the United States Postal Inspection Service, duly appointed according

to law and acting as such.

              On or about January 25, 2021 the United States District Court for the Middle

District of Pennsylvania issued an arrest warrant commanding the arrest of defendants

CARON PITTER and ROHAN LYTTLE for violations of Title 18, United States Code,

Section 1349 (conspiracy to commit wire fraud and mail fraud).
  Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 2 of 23 PageID #: 2




                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     On or about January 25, 2021, the United States District Court for the

Middle District of Pennsylvania issued an arrest warrant commanding the arrest of

defendants CARON PITTER and ROHAN LYTTLE for violations of Title 18, United States

Code, Section 1349 (conspiracy to commit wire fraud and mail fraud).       A true and correct

copy of the arrest warrants and criminal complaint are attached hereto as Exhibit A.

Caron Pitter

                2.     On January 28, 2021 at approximately 7:10 a.m., the defendant

CARON PITTER was arrested at 7121 Littleneck Parkway in Glenn Oaks, New York, an

address retrieved from a law enforcement database as associated with the defendant CARON

PITTER.

                3.     The arrested individual identified herself as “Caron Pitter.” The

arrested individual was also in possession of a passport under the name of “Caron Pitter.”

The photograph on the passport matched the likeness of the arrested individual and that of

the defendant CARON PITTER sought in the relevant arrest warrant.

                4.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the CARON PITTER wanted in the Middle District of Pennsylvania.




                1
                 Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.

                                               2
  Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 3 of 23 PageID #: 3




Rohan Lyttle

               5.     On January 28, 2021 at approximately 7:00 a.m., the defendant

ROHAN LYTTLE was arrested at 23216 130th Avenue in Laurelton, New York, an address

retrieved from a law enforcement database as associated with the defendant ROHAN

LYTTLE.

               6.     The arrested individual provided his name as “Rohan Lyttle.” The

arresting officers entered the residence and located a wallet that Rohan Lyttle identified as

belonging to him. Inside the wallet there was a New York ID in the name of “Rohan Lyttle.”

The photograph on the ID matched the likeness of the arrested individual and that of the

defendant ROHAN LYTTLE sought in the relevant arrest warrant.

               7.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the ROHAN LYTTLE wanted in the Middle District of Pennsylvania.




                                               3
  Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 4 of 23 PageID #: 4




              WHEREFORE, your deponent respectfully requests that the defendants

CARON PITTER and ROHAN LYTTLE be removed to the Middle District of Pennsylvania

so that they may be dealt with according to law.

                                             /s/ Nathan Berezansky by CLP
                                           _____________________________________
                                           NATHAN BEREZANSKY
                                           Postal Inspector
                                           United States Postal Inspection Service


Sworn to before me via telephone
     28 day of January, 2021
this ____

   Cheryl L. Pollak
THE HONORABLE CHERYL L. POLLAK
CHIEF UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                              4
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 5 of 23 PageID #: 5




             Exhibit A
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 6 of 23 PageID #: 6
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 7 of 23 PageID #: 7
     Case 1:21-mj-00010-MCC
Case 1:21-mj-00117-CLP       Document
                        Document 1 Filed1 01/28/21
                                           Filed 01/25/21
                                                    Page 8 Page
                                                           of 23 1PageID
                                                                   of 1 #: 8
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 9 of 23 PageID #: 9
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 10 of 23 PageID #: 10
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 11 of 23 PageID #: 11
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 12 of 23 PageID #: 12
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 13 of 23 PageID #: 13
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 14 of 23 PageID #: 14
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 15 of 23 PageID #: 15
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 16 of 23 PageID #: 16
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 17 of 23 PageID #: 17
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 18 of 23 PageID #: 18
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 19 of 23 PageID #: 19
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 20 of 23 PageID #: 20
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 21 of 23 PageID #: 21
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 22 of 23 PageID #: 22
Case 1:21-mj-00117-CLP Document 1 Filed 01/28/21 Page 23 of 23 PageID #: 23
